                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

Plan B Wellness Center, LLC, and
Jack Rayis,

        Plaintiffs,
                                            Case No. 18-13433
v.

City of Detroit Board of Zoning Appeals,    Sean F. Cox
Alternative Care Choices, LLC, Marcelus     United States District Court Judge
Brice, and Gabe Leland,

      Defendants.
______________________________/

      ORDER GRANTING CORPORATE DEFENDANTS’ MOTION TO DISMISS

        On August 30, 2019, Defendant Alternative Care Choices, LLC, and Defendant Marcelus

Brice (“the Corporate Defendants”) filed a Motion to Dismiss. (ECF No. 30). Plaintiffs did not

respond. The Court issued a show-cause order, requiring Plaintiffs to show why this seemingly

unopposed motion should not be granted. On October 27, 2019, Plaintiffs filed a response to the

Court’s show-cause order. (ECF No. 30). Because the Court concludes that oral argument will not

aid the decisional process, the Court will decide the motion on the parties’ briefing. Local Rule

7.1(f)(2).

        The parties agree that the Court’s July 24, 2019 Opinion and Order Granting the City

Defendants’ Motion to Dismiss (ECF No. 29) largely disposes of the Corporate Defendant’s Motion

to Dismiss. It appears that the only remaining dispute is whether Plaintiffs’ claim1 against the



        1
       The Court agrees with Plaintiffs that the Corporate Defendants are only named as
defendants in Count III of Plaintiffs’ Complaint.

                                               1
Corporate Defendants will be dismissed with or without prejudice. For the reasons stated in the

Court’s July 24, 2019 Opinion and Order, the Court concludes that Plaintiffs’ claim should be

dismissed with prejudice.     Specifically, “[b]ecause Plaintiffs’ substantive First Amendment

retaliation claim fails [as explained in the July 24, 2019 opinion], this conspiracy claim must also

fail.” (ECF No. 29, PageID 490). Accordingly, the Court GRANTS the Corporate Defendants’

Motion to Dismiss. (ECF No. 30).

       IT IS SO ORDERED.

                                                     s/Sean F. Cox
                                                     Sean F. Cox
                                                     United States District Judge

Dated: November 18, 2019




                                                 2
